NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEX BILBREW,                                   Nos. 20-55148
                                                     20-55150
                Plaintiff-Appellant,
                                                D.C. Nos. 2:17-cv-02825-SJO-SK
 v.                                                       2:18-cv-08322-SJO-SK

LOUIS DEJOY,                                    MEMORANDUM*

                Defendant-Appellee,

and

YVONNE SMITH,

                Defendant.

                   Appeal from the United States District Court
                       for the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Alex Bilbrew appeals pro se from the district court judgment dismissing his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
action alleging employment discrimination and retaliation in violation of federal

law. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Colony

Cove Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011) (dismissal

under Federal Rule of Civil Procedure 12(b)(6)); EEOC v. Dinuba Med. Clinic,

222 F.3d 580, 584-85 (9th Cir. 2000) (dismissal of an action as time-barred). We

affirm.

      The district court properly dismissed Bilbrew’s Title VII claims because

Bilbrew did not file this action within 90 days of receiving the right-to-sue letter

from the Equal Employment Opportunity Commission (“EEOC”). See Payan v.

Aramark Mgmt. Servs. Ltd. P’ship, 495 F.3d 1119, 1121 (9th Cir. 2007) (42 U.S.C.

§ 2000e-5(f)(1) requires a claimant to file a civil lawsuit within 90 days of

receiving a right to sue notice from the EEOC); Bullock v. Berrien, 688 F.3d 613,

616 (9th Cir. 2012) (under Rehabilitation Act, a plaintiff is required to file suit

within 90 days of receiving notice of the final agency action on his complaint); see

also 42 U.S.C. § 12117 (Americans with Disabilities Act incorporates Title VII

procedures).

      The district court did not abuse its discretion in declining to apply equitable

tolling. See Menominee Indian Tribe of Wis. v. United States, 577 U.S. 250, 255

(2016) (equitable tolling applies when a litigant shows: “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood


                                           2                            20-55148, 20-55150
in his way and prevented timely filing”); Leong v. Potter, 347 F.3d 1117, 1121 (9th

Cir. 2003) (setting forth standard of review).

       The district court did not err in dismissing Bilbrew’s veteran’s preference

claim. See Blue v. Widnall, 162 F.3d 541, 545 (9th Cir. 1998) (“As the [Civil

Service Reform Act] does not authorize judicial review of [plaintiff’s] alleged

violations of the [Veteran’s Preference Act”] . . . we lack jurisdiction to review

these claims.”).

       We reject as without merit Bilbrew’s contention that reversal is warranted

because defendant DeJoy allegedly did not comply with certain local rules in the

district court.

       AFFIRMED.




                                          3                            20-55148, 20-55150